Dalianis, J.
dissenting. Because I believe that the class of bystanders who may recover for negligent infliction of emotional distress should be limited to those closely related to the victim by marriage or blood, I respectfully dissent.
In Corso v. Merrill, 119 N.H. 647 (1979), we abandoned the “zone of danger” standard which barred recovery unless the plaintiff had been exposed to a risk of physical harm, and instead permitted bystander recovery for negligent infliction of emotional distress premised upon a traditional test of foreseeability. Id. at 657. In expanding this cause of action, we recognized the need to permit recovery for a “plaintiffs serious emotional injury that is directly caused by [the] defendant’s negligence.” Id. at 653. At the same time, however, “we recognized the need for a clearly-defined boundary to liability in this area____” Nutter v. Frisbie Mem. Hosp., 124 N.H. 791, 795 (1984). This necessity arises because the liability of a negligent defendant to a bystander is largely derivative. Id. at 794. “The risks of indirect harm from the loss or injury of loved ones [are] pervasive and inevitably realized at one time or another.” Id. (quotation omitted). To recognize liability for all such harms, however, would impose “remote and unexpected liability” upon defendants in bystander cases. See Corso, 119 N.H. at 656. While it is difficult to determine the point at which *211the harm is no longer reasonably foreseeable to a defendant, “[t]he fact that such a boundary is difficult to draw does not obviate the reasons for drawing it.” Nutter, 124 N.H. at 795.
In establishing a clearly-defined boundary to liability, we must balance the need to compensate those plaintiffs whose injuries derive from the defendant’s negligence with the need to avoid both infinite liability and uncertainty in the law. See Wilder v. City of Keene, 131 N.H. 599, 603 (1989). Thus, we have narrowly construed the foreseeability factors that we adopted in Corso to achieve this balance by “clearly limiting bystander recovery to those plaintiffs whose injuries were most directly and foreseeably caused by a defendant’s negligence.” Nutter, 124 N.H. at 795.
The policy goals of limited liability and certainty of the law cannot be achieved if the class of plaintiffs who may recover is based upon the subjective emotional connection of the parties. Rather, we should narrowly construe the “closely related” factor by limiting recovery with objective standards that clearly define the defendant’s liability. See Grotts v. Zahner, 989 P.2d 415, 417 n.6 (Nev. 1999). Accordingly, I would restrict the class of plaintiffs who may recover under this cause of action to those closely related to the victim by the objective criteria of blood or marriage.
The majority’s interpretation of the “closely related” factor is “so ambiguous as to limit the class of plaintiffs who could assert a claim for [negligent infliction of emotional distress) only by the imagination of counsel drafting the pleadings.” Lindsey v. Visitec, Inc., 804 F. Supp. 1340, 1344 (W.D. Wash. 1992) (quotation omitted). If the emotional connection between the bystander and the victim determines whether they are “closely related,” there is no principled distinction, for example, between an unmarried cohabitant who claims to have a sufficiently “intimate” relationship with the victim and close friends who claim the same intimacy. See Elden v. Sheldon, 758 P.2d 582, 588 (Cal. 1988). I disagree with the New Jersey Supreme Court’s holding in Dunphy v. Gregor, 642 A.2d 372, 378 (N.J. 1994), that a standard that “take[s] into account the duration of the relationship, the degree of mutual dependence, the extent of common contributions to a life together, [and] the extent and quality of shared experience” properly confines this cause of action within a well-defined boundary. To the contrary, the “application of these factors would not provide a sufficiently definite and predictable test to allow for consistent application from case to case.” Elden, 758 P.2d at 587; see also Nutter, 124 N.H. at 795 (recognizing the need to avoid uncertainty in the law).
If the class of potential plaintiffs who may recover is extended beyond those closely related to the victim by blood or marriage, courts will face difficult problems of proof in determining whether the relationship is sufficiently close to permit recovery. See Elden, 758 P.2d at 587. Under the *212majority’s holding, courts will be compelled to define and make findings about the subjective emotional connection between the parties in an attempt to determine whether the plaintiff’s emotional trauma was reasonably foreseeable to the defendant. Adopting such a standard will extend this cause of action beyond that contemplated by Corso.
Thus, I would not expand the class of potential plaintiffs beyond those closely related to the victim by the objective criteria of marriage or blood. While I recognize that “[s]uch limitations are indisputably arbitrary since it is foreseeable that in some cases unrelated persons have a relationship to the victim or are so affected by the traumatic event that they suffer equivalent emotional distress,” Thing v. La Chusa, 771 P.2d 814, 828 (Cal. 1989), defining the class of “closely related” bystanders by the depth of their emotional connection to the victim would unreasonably expand the defendant’s liability. See Elden, 758 P.2d at 588.
The majority declines to adopt a bright line rule in favor of a “flexible approach” to account for “factual nuances.” I fail to see how adopting a bright line rule here is any different from the bright line rule that we have followed with regard to the contemporaneous observation factor. We have denied recovery to parents who viewed their deceased child in the hospital after the accident, see Nutter, 124 N.H. at 795-96, and to parents who observed their child in extremis within one hour of the accident, see Wilder, 131 N.H. at 603-04. We did so, not because we deemed the parents’ emotional trauma unforeseeable to the defendant, but rather as a means of reasonably limiting the defendant’s liability. See Wilder, 131 N.H. at 604; Nutter, 124 N.H. at 795-96.
We have heretofore avoided expanding the scope of bystander liability. We have done so by narrowly construing the Corso factors and by establishing clearly defined boundaries to the cause of action. I see no reason to depart from this practice, and, therefore, I would affirm.
Brock, C.J., joins in the dissent.